          Case 1:21-cr-00259-LJL Document 14
                                          15 Filed 09/15/21
                                                    09/16/21 Page 1 of 1
                                           U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York

                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007


                                                     September 15, 2021
                                  REQUEST GRANTED.
VIA ECF                           The Court, with consent of all parties, excludes time from
                                  September 16, 2021 until September 21, 2021 under the Speedy
The Honorable Lewis J. Liman      Trial Act, 18 U.S.C. 3161(h)(7)(A), upon a finding that the
United States District Judge      interests of justice outweigh the interests of the public and the
Southern District of New York     defendant in a speedy trial, in that the time until September 21
500 Pearl Street                  will allow the defendant to continue to review the discovery that
New York, New York 10007          has been produced to date and for the parties to discuss a
                                  potential pretrial disposition.   9/15/2021
   Re:     United States v. Hakim, 21 Cr. 259 (LJL)

Dear Judge Liman:

        The Government writes, with consent of defense counsel, to respectfully request that the
Court exclude time from calculation under the Speedy Trial Act from September 16, 2021 through
September 21, 2021, when the arraignment and initial conference are scheduled in this case. Such
an exclusion will be in the interests of justice because it will provide an opportunity for the
defendant to continue reviewing the discovery that has been produced to date and for the parties
to discuss a potential pretrial disposition.

                                              Respectfully submitted,

                                              AUDREY STRAUSS
                                              United States Attorney

                                        By:
                                              Stephanie Lake
                                              Assistant United States Attorney
                                              (212) 637-1066

Cc:    Ian Marcus Amelkin (by ECF)
